Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on September 3, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on September 3, 2020 is accepted by the Examiner. 
Claim rejection – 35 U.S.C. 101
In reference to claims 1-7: the claimed invention is directed to abstract idea without significantly more. In reference to claim 1: the claim recites a heatwave calculation system. 
Prong I: This judicial exception is not integrated into a practical application because the claim recites the limitation of risk calculation system. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because calculating risk, as drafted, is a process/system under its broadest reasonable interpretation, covers performance of the limitation in the mind/mathematical algorithm but for the recitation of generic hardware components, such as database, receiving unit and display. 
Prong II: The claim recites additional elements: an external data receiving unit for receiving external data. The receiving unit is recited at a high level of generality (i.e., is a general source of gathering external data, such as temperature or humidity or dew point as it may be), “a building-base database generation unit” which is a calculating step that help to calculate “energy vulnerability of each building”, the system calculates a “heatwave risk of each building” and “displaying the determined vulnerable class on a map.” Therefore, each of the additional limitations is no more than a mere instruction to apply the exception using a generic hardware/firmware component, such as database, computation unit and display. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the instant claim 1 is directed to the abstract idea. 
Further, the dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that the instant claim 1 is not directed to an abstract idea because the limitations noted in claims 2-7 are basically empirical algorithms that are based on observation or experience rather than theory or pure logic. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Azhar et al. (IJER&PH Journal, ‘Heatwave Vulnerability Mapping for India’, hereon Azhar).
In reference to claim 1: Azhar discloses A heatwave risk calculation system comprising: 
receiving external data (see Azhar, page 7, 6th paragraph, such as humidity, temperature); 
5a regional database generation unit for calculating energy vulnerability of each region by using the received external data (see Azhar, page 6, table 3, and page 7, 1st paragraph); 
a heatwave vulnerable class determination unit for calculating a heatwave risk of each area by using the energy 10vulnerability of each area, such as access to air-conditioning and other services (see Azhar, page 3, last three paragraphs); and 
a display unit for displaying the determined vulnerable class on a map (see Azhar, pages 5-6, and Fig. 1, maps a, b and c); 
However, the system is not as such directed to “a building” and does not explicitly talks about various units as noted in the steps; but these references are generic in nature and the concept presented in Azhar one of the case studies that applies an empirical analysis for such “claimed invention”. 
With regard to claims 2-7: the system includes various empirical analysis that an ordinary skill in the art knowing the works of Azhar would have formulated similar empirical analysis for heatwave risk calculation similar to the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coburn et al. (GB 2596115) discloses estimating the effect of risks on a technical system. 
Kumar et al. (U.S. Patent No. 7,882,789) discloses system and method for managing emissions from diesel powered systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/

Primary Examiner, Art Unit 2857